 Case 3:18-cv-00161-N Document 130 Filed 07/23/20               Page 1 of 1 PageID 6843



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 ESCORT INC,                                   §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   Civil Action No. 3:18-CV-00161-N
                                               §
 UNIDEN AMERICA                                §
 CORPORATION,                                  §
                                               §
      Defendant.                               §

                                          ORDER

         The parties have announced that this case has been resolved and the joint motion to

stay [129] is granted. Any trial setting and scheduling order are vacated. The parties have

thirty days to file dismissal papers. If the parties do not file dismissal papers within thirty

days, the Court will dismiss this case without prejudice without further notice.

         Signed July 23, 2020.




                                                              David C. Godbey
                                                         United States District Judge




ORDER – SOLO PAGE
